99 F.3d 1131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Virgel ST. JOHN, a/k/a or f/k/a or "presumed" John Tinsley,Plaintiff-Appellant,v.K.D. SMITH;  Officer Chandler;  Officer Baker;  LieutenantDavis;  Perry Ichore;  S.R. Smith;  Officer Scott;  Countyof Greenville;  City of Greenville;  Gerald Seals, CountyAdministrator;  Aubrey V. Watts, Jr., City Administrator,Defendants-Appellees.Virgel ST. JOHN, a/k/a John Tinsley, Plaintiff-Appellant,v.K.D. SMITH;  Officer Chandler;  Officer Baker;  LieutenantDavis;  Perry Ichore;  S.R. Smith;  Officer Scott;  Countyof Greenville;  City of Greenville;  Gerald Seals, CountyAdministrator;  Aubrey V. Watts, Jr., City Administrator,Defendants-Appellees.
Nos. 96-6429, 96-6693.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1996.Decided Oct. 25, 1996.

Virgil St. John, Appellant Pro Se.
Before MURNAGHAN, ERVIN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders dismissing without prejudice his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record in appeal number 96-6429 and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.   St. John v. Smith, No. CA-95-4043-6-3-AK (D.S.C. Mar. 5, 1996).  Our disposition of appeal number 96-6429 renders appeal number 96-6693 moot.  Accordingly, we deny leave to proceed in forma pauperis and dismiss appeal number 96-6693 as well.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED